Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).



A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,695,521. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim limitations of the instant invention are anticipated by the aforementioned US Patent.
In the case of anticipation, there need not be any motivational analysis, since, the claim limitations of the instant invention are encompassed by the above-mentioned US Patent.


In other words, the underlined limitations, that are the common limitations between the Instant invention and the issued Patent being similar, and are thought to be novel, however, the only difference being the section in the issued patent which is not underlined and it would not deviate the novelty of the invention.
Below, a tabular comparison, is indicative of such inclusion:

                 Application 17/084,741
                US Patent 10,695,521
21. (New) A patient interface for sealed delivery of a flow of air at a continuously positive pressure with respect to ambient air pressure to an entrance to a patient’s airways including at least the patient’s nares, the patient interface being configured to maintain a therapeutic pressure in a range of about 4 cmH20 to about 30 cmH20 above ambient air pressure in use, throughout the patient’s respiratory cycle, while the patient is sleeping, to ameliorate sleep disordered breathing, said patient interface comprising:


a plenum chamber configured to be pressurised at the therapeutic pressure in use;

a seal forming structure connected to the plenum chamber and configured to seal with an area around the entrance to the patient’s airways including at least the patient’s nares, and the seal forming structure being constructed from a soft, flexible, resilient material;

a positioning and stabilising structure comprising a plurality of straps configured to maintain the seal forming structure in sealing contact with the area surrounding the entrance to the patient’s airways while maintaining the therapeutic pressure at the entrance to the patient’ s airways;




a connection port configured to connect to an air circuit to receive the flow of air and direct the flow of air into the plenum chamber;


a heat and moisture exchanger (HME) including an HME material configured to absorb and retain moisture from a first portion of a flow of patient-exhaled gas and release moisture into the flow of air during use;a gas washout vent configured to be positioned opposite the patient relative to the HME in use to allow the first portion of the flow of patient-exhaled gas to escape to ambient air after passing through the HME to minimise rebreathing of carbon dioxide by the patient; and an auxiliary vent configured to allow a second portion of the flow of patient-exhaled gas to escape to ambient air without passing through the HME to minimise rebreathing of carbon dioxide by the patient.
1. A patient interface system configured for sealed delivery of a flow of air at a continuously positive pressure with respect to ambient air pressure to an entrance to a patient's airways including at least the patient's nares, wherein the patient interface system is configured to maintain a therapeutic pressure in a range of about 4 cm H2O to about 30 cm H2O above ambient air pressure in use, throughout the patient's respiratory cycle, while the patient is sleeping, to ameliorate sleep disordered breathing, said patient interface system comprising: 




a patient interface comprising: a seal forming structure configured to seal with an area around the entrance to the patient's airways including at least the patient's nares, the seal forming structure being constructed from a soft, flexible, resilient material;


 a positioning and stabilising structure configured to maintain the seal forming structure in sealing contact with the area surrounding the entrance to the patient's airways while maintaining the therapeutic pressure at the entrance to the patient's airways; a plenum chamber configured to be pressurised at the therapeutic pressure in use; 


a connection port configured to connect to an air circuit; and a gas washout vent configured to allow a flow of patient exhaled gas to escape to ambient air to minimise rebreathing of exhaled carbon dioxide by the patient; and
 a heat and moisture exchanger (HME) comprising: a moisture-absorbent HME material; and a rigid frame releasably attached to the patient interface to support the HME material relative to the patient interface such that during use: the flow of air travels in a first direction from the connection port, through the HME material, and to the patient's airways; and the flow of patient exhaled gas travels in a second direction, opposite the first direction, from the patient's airways, through the HME material, and exits to atmosphere through the gas washout vent, wherein a patient-facing side of the HME has a concave shape such that the HME is shaped and dimensioned to avoid contact with the patient during use.


Claims 22-46 are rejected with the same analysis as stated above with respect to claims 2-21 of the aforementioned US Patent.


 



Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of USPAP 15/930,597. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim limitations of the instant invention are anticipated by the aforementioned US Patent.
In the case of anticipation, there need not be any motivational analysis, since, the claim limitations of the instant invention are encompassed by the above-mentioned US Patent.
In other words, the underlined limitations, that are the common limitations between the Instant invention and the issued Patent being similar, and are thought to be novel, however, the only difference being the section in the issued patent which is not underlined and it would not deviate the novelty of the invention.
Below, a tabular comparison, is indicative of such inclusion:

                 Application 17/084,741
                USPAP 15/930,597
21. (New) A patient interface for sealed delivery of a flow of air at a continuously positive pressure with respect to ambient air pressure to an entrance to a patient’s airways including at least the patient’s nares, the patient interface being configured to maintain a therapeutic pressure in a range of about 4 cmH20 to about 30 cmH20 above ambient air pressure in use, throughout the patient’s respiratory cycle, while the patient is sleeping, to ameliorate sleep disordered breathing, said patient interface comprising:


a plenum chamber configured to be pressurised at the therapeutic pressure in use;
a seal forming structure connected to the plenum chamber and configured to seal with an area around the entrance to the patient’s airways including at least the patient’s nares, and the seal forming structure being constructed from a soft, flexible, resilient material;
a positioning and stabilising structure comprising a plurality of straps configured to maintain the seal forming structure in sealing contact with the area surrounding the entrance to the patient’s airways while maintaining the therapeutic pressure at the entrance to the patient’ s airways;




a connection port configured to connect to an air circuit to receive the flow of air and direct the flow of air into the plenum chamber;



a heat and moisture exchanger (HME) including an HME material configured to absorb and retain moisture from a first portion of a flow of patient-exhaled gas and release moisture into the flow of air during use;a gas washout vent configured to be positioned opposite the patient relative to the HME in use to allow the first portion of the flow of patient-exhaled gas to escape to ambient air after passing through the HME to minimise rebreathing of carbon dioxide by the patient; and an auxiliary vent configured to allow a second portion of the flow of patient-exhaled gas to escape to ambient air without passing through the HME to minimise rebreathing of carbon dioxide by the patient.
21. A patient interface system configured for sealed delivery of a flow of air at a continuously positive pressure with respect to ambient air pressure to an entrance to a patient’s airways including at least the patient’s nares, wherein the patient interface system is configured to maintain a therapeutic pressure in a range of about 4 cmH20 to about 30 cmH20 above ambient air pressure in use, throughout the patient’s respiratory cycle, while the patient is sleeping, to ameliorate sleep disordered breathing, said patient interface system comprising: a patient interface comprising:

 a plenum chamber configured to be pressurised at the therapeutic pressure in use;
 a seal forming structure connected to the plenum chamber and configured to seal with an area around the entrance to the patient’s airways including at least the patient’s nares, the seal forming structure being constructed from a soft, flexible, resilient material; 

a positioning and stabilising structure comprising at least one tie and configured to maintain the seal forming structure in sealing contact with the area surrounding the entrance to the patient’s airways while maintaining the therapeutic pressure at the entrance to the patient’ s airways; 



a connection port configured to connect to an air circuit; and a gas washout vent configured to allow a flow of patient exhaled gas to escape to ambient air to minimise rebreathing of exhaled carbon dioxide by the patient; and 

a heat and moisture exchanger (HME), the HME having a patient-facing side formed in a concave shape such that the HME is shaped and dimensioned to avoid contact with the patient during use.


Claims 22-46 are rejected with the same analysis as stated above with respect to claims 2-21 of the aforementioned US Patent.



                                                     Prior Art of record


The Prior Art which are pertinent to Applicant’s invention but were not relied upon:

            Sardesai et al. (USPN       11,123,514), recites, “A ventilator, or a breathing assistance apparatus to ventilate patients who may have breathing difficulties, the apparatus comprising a inspiratory pressure control duct; a positive end-expiratory pressure control duct; at least one valve connected to the peak inspiratory pressure control duct and to the positive end-expiratory pressure control duct, and at least one controller communicably connected to the valve to control rate of cycling of the valve, thereby controlling number of breaths per minute, and to control the duration of peak inspiratory pressure also known as inspiratory time.”
            Klee et al. (USPN       10,751,495), recites, “patient interfaces optically indicating a user that a member of the patient interface needs to be replaced due to wear. In particular, the present invention relates to a member for patient interface which includes at least one functional material having a predefined functionality and at least one indicator wherein the concentration of the at least one indicator in the member correlates with the predefined functionality of the at least one functional material.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Friday, September 9, 2022